11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of C.E.R. and A.J.R,      * From the County
children,                                   Court at Law of Ector County,
                                            Trial Court No. CC2-23,063.

No. 11-12-00246-CV                        * August 14, 2014

                                           * Memorandum Opinion by Wright, C. J.
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Cynthia Ortiz.